DETAILED ACTION

By the Preliminary Amendment filed on 12/18/2020, claims 1-8, 10-12, 15-18 and 21-25 are currently pending in the application and have been examined. Claims 4, 6-8, 10-12, 15, 17, 18, 24 and 25 are amended. Claims 9, 13, 14, 19 and 20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 12/18/2020 and 03/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities: line 5, “a plurality of trigger” should read “a plurality of triggers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12, 15-18 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “the data path gating detects a test enable signal” and the like in claims 1, 6, 10, 12, 21-23 and 25 is used by the claim to mean “detecting the test enable signal,” while the accepted meaning is “discover or identify the presence or existence of, or discern (something intangible or barely perceptible).” What the Examiner believes what the Applicant means is the data path gating is responsive to a test enable signal. The disclosure shows the data path gating as a AND gate. Logical gate like an AND gate do not detect a signal, but is responsive to the logical level of the signal. Therefore, the use of the term “detect” is indefinite because the specification does not clearly redefine the term.
Claims 6, 10, 12, 21-23 and 25:
These claims exhibit similar ambiguities as claim 1 and are rejected in like.
Claims 2-5, 7, 8, 11, 15-18 and 24:
These claims are also rejected because they depend on a base rejected claim and have the same problems of indefiniteness.
Claim 2:
This claim recites the limitation “the first scan chain is connected with the first input terminal of the data path gating and is connected with the combinational logic”. This is inconsistent with what is recited in claim 1, which states “the first input terminal of the data path gating detects a test enable signal”. This is being interpreted as the first input terminal of the data path gating is connected to a test enable signal. It is not connected to the first scan chain, but merely the test enable signal that also is connected to the first scan chain. Also, the phrase “and is connected with the combinational logic” is ambiguous. It is not clear what is connected with the combinational logic, the first scan chain or the first input terminal of the data path gating. These ambiguities render this claim indefinite. Clarification and correction are required. The Examiner suggests amending the claim to recite a similar limitation as in claim 22, “the first input terminal of the data path gating is connected to a scan enable port of a scan chain, and the scan enable port of the scan chain is configured to receive the scan enable signal”. This clearly states that the first input terminal of the data path gating is connected to a scan enable port of a scan chain, not the scan chain itself.
Claims 3-5, 6-8, 10-12, 15-16 and 18:
These claims are also rejected because they depend on a base rejected claim and have the same problems of indefiniteness.

Claim Interpretation
The term “data path gating” used throughout the claims is being interpreted as multiple gates connected to the test/scan enable signal at the first terminal as disclosed in Applicants’ Fig. 4. There is nothing in the claim language that limits the data path gating to a single gate as disclosed in Applicants’ Fig. 8. The Examiner asserts that Wong anticipates the claimed invention as disclosed in Applicants’ Fig. 4 by the combination of Figs 5-7 as rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-12, 15-18 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US-20070260954), hereinafter Wong.
Claim 1:
Wong teaches a chip, comprising: 
a combinational logic (Fig. 5, combinational logic 502) and a data path gating (Fig. 6, modified D-latch flip-flop 600, AND gate 606 included in sequential elements 506, 508, and 510 of Fig. 5), 
wherein the data path gating (Fig. 6, modified D-latch flip-flop 600, AND gate 606 included in sequential elements 506, 508, and 510 of Fig. 5) comprises a first input terminal (Fig. 6, scan enable 618) and an output terminal (Fig. 6, Q 620), the first input terminal of the data path gating detects a test enable signal (Fig. 6, scan enable 618), and the output terminal of the data path gating is connected to the combinational logic (Fig, 5, signal paths 514, 518, and 522; Fig. 6, Q 620); the test enable signal is used to switch a test mode of the chip (In the TEST mode, the loading circuit 504 may operate in a SHIFT mode or a CAPTURE mode, ¶ [0041] ); 
the data path gating is configured to output a data path gating control signal to the combinational logic, in a case where the detected test enable signal indicates that a current test mode is irrelevant to a data path function of the combinational logic (Figs. 5-7 and discussion therein); and 
the combinational logic is configured to disable the data path function after receiving the data path gating control signal, to disable data path toggling (Figs. 5-7 and discussion therein).
Claims 21 and 25:
These independent claims recite similar limitations as claim 1 and are rejected in like.


Claim 2:
 Wong teaches a first scan chain , wherein the first scan chain is connected with the first input terminal of the data path gating and is connected with the combinational logic; the first scan chain comprises a plurality of triggers which are connected in order; and each of the plurality of triggers at least comprises a scan input port and a scan output port; and a scan input port of a first trigger of the first scan chain is used as a scan input port of the scan chain, and a scan output port of a last trigger of the first scan chain is used as a scan output port of the scan chain. (Figs. 5-7 and discussion therein).
Claim 3:
Wong teaches in the first scan chain, a scan output port of a preceding trigger is connected to a scan input port of a following trigger. (Figs. 5-7 and discussion therein). 
Claim 4:
Wong teaches each of the plurality of triggers further comprises a data input port and a data output port, a data input port of each of the plurality of triggers of the first scan chain is used as a data input port to be connected with the combinational logic to receive an output of the combinational logic; and a data output port of each of the plurality of triggers of the first scan chain is used as a data output port to be connected with the combinational logic to output data to the combinational logic. (Figs. 5-7 and discussion therein).  


Claim 5:
Wong teaches each of the plurality of triggers further comprises a clock port, and the clock port is configured to receive a clock signal. (Figs. 5-7 and discussion therein).
Claim 6:
Wong teaches the first input terminal of the data path gating detects the test enable signal through an enable connection line of the first scan chain which is in a functional mode. (Figs. 5-7 and discussion therein). 
Claim 7:
Wong teaches the test enable signal comprises a scan enable signal in a scan test of the chip, and the scan enable signal is configured to switch a shift mode and a capture mode of the chip. (Figs. 5-7 and discussion therein). 
Claim 8:
Wong teaches each of the plurality of triggers further comprises a scan enable port, wherein the scan enable port is configured to receive the scan enable signal; and the scan enable port of each of the plurality of triggers is connected to the first input terminal of the data path gating. (Figs. 5-7 and discussion therein). 
Claim 10:
Wong teaches the data path gating is further configured to: output a data path gating control signal to the combinational logic in a case where the detected scan enable signal indicates the shift mode. (Figs. 5-7 and discussion therein). 


Claim 11:
Wong teaches the first scan chain is so configured that: in the shift mode, the first scan chain serially shifts a shift test pattern into each of the plurality of triggers of the first scan chain through the scan input terminal of the first scan chain and outputs a shift test output value at the scan output terminal of the first scan chain; in a case where the plurality of triggers of the first scan chain are determined to have no defects by comparing the shift test pattern and the shift test output value, the scan input port of the first scan chain obtains incentive data to configure initial values of the data output ports of the plurality of triggers of the first scan chain. (Figs. 5-7 and discussion therein). 
Claim 12:
Wong teaches the data path gating is further configured to control the combinational logic to enable data path toggling in a case where the detected scan enable signal indicates the capture mode; the combinational logic is further configured to, in the capture mode, obtain a capture test pattern and to output to the first scan chain a response value corresponding to the capture test pattern; and the first scan chain is further configured to latch the response value by the data output port of each of the plurality of triggers of the first scan chain. (Figs. 5-7 and discussion therein).  
Claim 15:
Wong teaches the scan enable signal indicates the shift mode in a case where the scan enable signal is a first level signal; the scan enable signal indicates the capture mode in a case where the scan enable signal is a second level signal; and a level of the first level signal is higher than a level of the second level signal. (Figs. 5-7 and discussion therein).
Claim 16:
Wong teaches the scan enable signal is the first level signal in a case where a value of the scan enable signal is 1; and the scan enable signal is the second level signal in a case where a value of the scan enable signal is 0. (Figs. 5-7 and discussion therein).  
Claim 17:
Wong teaches a central processing unit (Figs. 1 and 2, Test Module 104 and 204), wherein the central processing unit comprises a data pin, and the data pin of the central processing unit is connected to the combinational logic. (Figs. 5-7 and discussion therein).
Claim 18:
Wong teaches a second scan chain, wherein the combinational logic is connected between the first scan chain and the second scan chain; the second scan chain comprises a plurality of trigger which are connected in order, each of the plurality of triggers of the second scan chain comprises a data input port; the combinational logic is connected to a data input port of a first trigger of the second scan chain; each of the plurality of triggers of the second scan chain comprises a scan input port; and the scan output port of the first scan chain is connected to the scan input port of the first trigger of the second scan chain. (Figs. 5-7 and discussion therein).  
Claim 22:
Wong teaches the test enable signal comprises a scan enable signal in a scan test of the chip, and the scan enable signal is used to switch a shift mode and a capture mode of the chip; the first input terminal of the data path gating is connected to a scan enable port of a scan chain, and the scan enable port of the scan chain is configured to receive the scan enable signal; the detecting the test enable signal comprises: detecting the scan enable signal inputted to the scan enable port of the scan chain; and the outputting the data path gating control signal to the combinational logic in the case where the detected test enable signal indicates that the current test pattern is irrelevant to the data path function of the combinational logic comprises: outputting the data path gating control signal to the combinational logic in a case where the detected scan enable signal indicates the shift mode. (Figs. 5-7 and discussion therein). 
Claim 23: 
Wong teaches controlling the combinational logic to enable data path toggling in a case where the detected scan enable signal indicates the capture mode. (Figs. 5-7 and discussion therein).  
Claim 24:
Wong teaches the scan enable signal indicates the shift mode in a case where the scan enable signal is a first level signal; the scan enable signal indicates the capture mode in a case where the scan enable signal is a second level signal; and a level of the first level signal is higher than a level of the second level signal. (Figs. 5-7 and discussion therein).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D'Abreu (US-20020078411) teaches a flip flop apparatus in a scan chain for a Design-for-Test system includes a logic device wherein whenever a scan shifting occurs, the flip flop register disables any changes at its output to a combinational logic of a circuit under test, thereby allowing speed testing of the circuit without increasing in power usage and/or heating in the circuit. (Abstract, Fig. 3 and discussion therein).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        12/02/2022